DETAILED ACTION
This action is pursuant to the claims filed on 12/20/2021. Claims 1-11, 15-17, and 19-21 are pending. A final action on the merits of claims 1-11, 15-17, and 19-21 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-4, 9-11, 15, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (WO 2010/038176) in view of Lipoma (U.S. PGPub No. 2013/0197387), and in further view of Shen (U.S. PGPub No. 2006/0111640).
Regarding claim 1,  Schmidt teaches an article of clothing (Fig 1 garment 10) comprising: a cloth (Fig 1 and 3 textile 22 of sensor carrier 20); at least two conductors that are set in the cloth (Fig 3a-c sensors 25); and circuitry (Fig 7 circuitry of monitoring means 60) that is connected to the at least two conductors (See Fig 7) and configured to determine an impedance variation of a predetermined area based on a voltage value between the at least two conductors, which are electrically separated from each other at the predetermined area (Fig 3a-c and Pg 7 ln 21 – pg 8 ln10; sensors 25 are electrically separated at the predetermined area), an extending portion that electrically connects the at least two conductors to the circuitry (Fig 7 trace connecting sensors 25 to circuitry 60); wherein the circuitry is further configured to apply a high-frequency current to the predetermined area in a range from 100 kHz to 5 MHz (Pg 4 lns 33-34. 100 kHz- 1 MHz) flows in the measurement target between the conductors and a skin of the measurement target. (Pg 4 line 33 - pg 5 line 8).
Schmidt fails to teach wherein the at least two conductors are not in direct contact with a skin such that the high-frequency current flows in a contactless manner between the conductors and a skin.
In related prior art, Lipoma teaches a similar article of clothing (Fig 1-2) wherein at least two conductors are not in direct contact with a skin (Fig 3 conductive elements 20 and body part 26) such that the high-frequency current flows in a contactless manner between the conductors and a skin (claims 1, 4 describe measuring capacitance changes between body part and the conductive elements, such that a current is applied in a contactless manner between the two). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least two conductors of Schmidt in view of Lipoma to incorporate the conductors into a textile such that they are contactless with the skin and drive a high frequency current to the user. Doing so would be obvious to one of ordinary skill in the art to provide contactless conductors to yield the predictable result of a system with increased comfort for the user (Lipoma Fig 3 contactless conductive elements 20).
Schmidt fails to teach a shield that covers at least part of the extending portion; wherein the shield does not cover the at least two conductors at the predetermined area or only covers only one side of the at least two conductors at the predetermined area.
In related prior art, Shen teaches a similar device comprising a shield (Fig 3 shield layer 70) that covers at least part of the extending portion (Fig 3 and [0024]; shield layer 70 covers ; wherein the shield does not cover the at least two conductors at the predetermined area or only covers only one side of the at least two conductors at the predetermined area (Fig 3 [0024], shield layer 70 covers only one side of conductors 20 as it is disclosed to be on the outer surface). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Schmidt in view of Lipoma and Shen to incorporate a shield layer covering a part of the extending portion and covers only the predetermined area on only one side of the at least two conductors. Doing so would be obvious to one of ordinary skill in the art as the use of a shielding layer yields the well-known advantage of reducing interference from electromagnetic waves ([0024]).
Schmidt/Lipoma/Shen discloses the invention substantially as claimed above except for the exact range of 100 kHz to 5 MHz.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to use a frequency in the range of 100 kHz to 5 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 3, Schmidt further teaches wherein the at least two conductors (sensor 25) are set in the cloth to satisfy at least one of a condition that at least a part of the at least two conductors be disposed as a sewing material in the cloth (Pg 7 line 21 -27, sensors comprise a conductive textile that is sewn into the cloth).
Regarding claim 4, Schmidt teaches at least two conductors include a first pair of conductors (Fig 6 sensors 26) which are set in the cloth at positions corresponding to lungs (Pg 3 line 18-20) and a second pair of conductors (Fig 6 sensors 27) which are set in the cloth at positions corresponding to a heart (Pg 7 line 29-30 states sensors may measure ECG of the wearer necessarily meaning that the conductors are positioned at the heart); wherein the clothing further comprises a biological information detection unit configured to determine a pulmonary ventilation rate and/or heartbeat information based on a signal from the circuitry (Fig 7 monitoring means; Pg 7 line 29-30 used to measure ECG (i.e., heartbeat information)).
Regarding claim 9, Schmidt teaches a biological information detection device (fig 1 garment 10) comprising: two conductors (Fig 3a-c sensors 25) that are set in a cloth at positions corresponding to lungs or a heart (Pg 3 lines 18-20); and circuitry (Fig 7 monitoring means 60) that is connected to the two conductors and configured to determine biological information (monitoring means detects impedance change of lungs to determine onset of acute congestive heart failure; Pg 3 lines 15-20) on the basis of a voltage value between the two conductors, which are electrically separated from each other at a target area (Fig 3a-c and Pg 7 ln 21 – pg 8 ln10; sensors 25 are electrically separated at the predetermined area) , to which a high-frequency current is applied in a range from 100 kHz to 5 MHz (Pg 4 line 33 - pg 5 line 8, 100 kHz to 1 MHz).
Schmidt fails to teach the two conductors not being in direct contact with a skin such that a state in which the high-frequency current flows in the living body in a contactless manner between the conductors and a skin of the living body.
In related prior art, Lipoma teaches a similar article of clothing (Fig 1-2) wherein at least two conductors are not in direct contact with a skin (Fig 3 conductive elements 20 and body part 26) such that the high-frequency current flows in a contactless manner between the conductors and a skin (claims 1, 4 describe measuring capacitance changes between body part . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least two conductors of Schmidt in view of Lipoma to incorporate the conductors into a textile such that they are contactless with the skin and drive a high frequency current to the user. Doing so would be obvious to one of ordinary skill in the art to provide contactless conductors to yield the predictable result of a system with increased comfort for the user (Lipoma Fig 3 contactless conductive elements 20).
Schmidt fails to teach a shield that covers at least part of a connection between the circuitry and the two conductors; wherein the shield does not cover the at least two conductors at the target area or only covers only one side of the at least two conductors at the target area.
In related prior art, Shen teaches a similar device comprising a shield (Fig 3 shield layer 70) that covers at least part of a connecting portion (Fig 3 and [0024]; shield layer 70 covers conductive yarn 20 of electrode 10 of fixing layer 90); wherein the shield does not cover the at least two conductors at the target area or only covers only one side of the at least two conductors at the target area (Fig 3 [0024], shield layer 70 covers only one side of conductors 20 as it is disclosed to be on the outer surface). 
Schmidt/Lipoma/Shen discloses the invention substantially as claimed above except for the exact range of 100 kHz to 5 MHz.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to use a frequency in the range of 100 kHz to 5 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 10, Schmidt teaches an input device (Fig 7 sensors 25, monitoring means 60, voltage measuring means 55, AC current source 50 and connecting means 45) comprising: two conductors (Fig 3a-c sensors 25) that are sewn onto a fiber sheet (sensor carrier 20; Pg 7 lines 21-27); and circuitry (Fig 7 monitoring means 60) that is connected to the two conductors and is configured to determine an impedance variation of a predetermined area on the basis of a voltage value between the at least two conductors, which are electrically separated from each other at a target area (Fig 3a-c and Pg 7 ln 21 – pg 8 ln10; sensors 25 are electrically separated at the predetermined area), to which a high-frequency current is applied in a range from 100 kHz to 5 MHz (Pg 4 line 33 - pg 5 line 8, 100 kHz to 1 MHz) to the predetermined area. 
Schmidt fails to teach the two conductors not being in direct contact with a skin such that a state in which the high-frequency current flows in the living body in a contactless manner between the conductors and a skin of the living body.
In related prior art, Lipoma teaches a similar article of clothing (Fig 1-2) wherein at least two conductors are not in direct contact with a skin (Fig 3 conductive elements 20 and body part 26) such that the high-frequency current flows in a contactless manner between the conductors and a skin (claims 1, 4 describe measuring capacitance changes between body part . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least two conductors of Schmidt in view of Lipoma to incorporate the conductors into a textile such that they are contactless with the skin and drive a high frequency current to the user. Doing so would be obvious to one of ordinary skill in the art to provide contactless conductors to yield the predictable result of a system with increased comfort for the user (Lipoma Fig 3 contactless conductive elements 20).
Schmidt fails to teach a shield that covers at least part of a connection between the circuitry and the two conductors; wherein the shield does not cover the at least two conductors at the predetermined area or only covers only one side of the at least two conductors at the predetermined area.
In related prior art, Shen teaches a similar device comprising a shield (Fig 3 shield layer 70) that covers at least part of a connecting portion (Fig 3 and [0024]; shield layer 70 covers conductive yarn 20 of electrode 10 of fixing layer 90); wherein the shield does not cover the at least two conductors at the target area or only covers only one side of the at least two conductors at the target area (Fig 3 [0024], shield layer 70 covers only one side of conductors 20 as it is disclosed to be on the outer surface). 
Schmidt/Lipoma/Shen discloses the invention substantially as claimed above except for the exact range of 100 kHz to 5 MHz.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to use a frequency in the range of 100 kHz to 5 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 11, in view of claim 10 above, Schmidt further teaches wherein the two conductors are sewn onto the fiber sheet (Pg 7 lines 21 -27) to satisfy at least one of a conditions that; the two conductors (sensors 25) be at least a partial element of a fabric structure of the fiber sheet (sensors sewn onto textile of sensor carrier 20 create a partial fabric structure).
Regarding claim 15, in view of the combination of claim 9 above, Schmidt further teaches wherein the two conductors are set in the cloth (Pg 7 lines 21 -27) to satisfy at least one of a condition that the two conductors (sensors 25) be at least a partial element of a fabric structure of the cloth (sensors sewn onto textile of sensor carrier 20 create a partial fabric structure).
Regarding claim 19, Schmidt teaches a method for acquiring a biological information (Fig 7 and abstract) comprising; providing two conductors that are set in a cloth (Fig 7 sensors 25; Pg 3 lines 18-20); applying a high-frequency current to the two conductors (Pg 4 lines 33 - pg 5 line 8), and determining the biological information based on a voltage value between the two conductors, which are electrically separated from each other at a target area (Fig 3a-c and Pg 7 ln 21 – pg 8 ln10; sensors 25 are electrically separated at the  in a state in which the high-frequency current flows in the living body in a range from 100 kHz to 5 MHz (Pg 4 line 33 - pg 5 line 8, 100 kHz to 1 MHz). 
Schmidt fails to teach the two conductors set in cloth so as not to be in direct contact with a skin.
In related prior art, Lipoma teaches a similar article of clothing (Fig 1-2) wherein at least two conductors are set in cloth (Fig 7, [0086]; conductive element 72 set in t-shirt vinyl 71 and article of clothing dielectric 74) and not in direct contact with a skin (Fig 3 conductive elements 20 and body part 26; Fig 7 conductive element 72 not in contact with body part 75). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least two conductors of Schmidt in view of Lipoma to incorporate the conductors into a textile such that they are contactless with the skin of the user. Doing so would be obvious to one of ordinary skill in the art to provide contactless conductors to yield the predictable result of a system with increased comfort for the user (Lipoma Fig 3 contactless conductive elements 20).
Schmidt fails to teach wherein at least part of a connection between the two conductors and circuit is covered by a shield; wherein the shield does not cover the at least two conductors at the target area or only covers only one side of the at least two conductors at the target area.
In related prior art, Shen teaches a similar device comprising a shield (Fig 3 shield layer 70) that covers at least part of a connecting portion (Fig 3 and [0024]; shield layer 70 covers conductive yarn 20 of electrode 10 of fixing layer 90); wherein the shield does not cover the at least two conductors at the target area or only covers only one side of the at least two conductors at the target area (Fig 3 [0024], shield layer 70 covers only one side of conductors 20 as it is disclosed to be on the outer surface). Therefore it would have been obvious to one of 
Schmidt/Lipoma/Shen discloses the invention substantially as claimed above except for the exact range of 100 kHz to 5 MHz.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to use a frequency in the range of 100 kHz to 5 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 20, Schmidt teaches a biological information detection device (fig 1 garment 10) comprising: a pair of first conductors (Fig 3a-c sensors 25) that are set in a cloth (Pg 3 lines 18-20); a pair of second conductors that are set in cloth (Fig 3a-c sensors 25); and circuitry (Fig 7 monitoring means 60 connected to all conductors) that is connected to the first pair of conductors and the second pair of conductors, which are electrically separated from each other at a target area (Fig 3a-c and Pg 7 ln 21 – pg 8 ln10; all four sensors 25 are electrically separated at the predetermined area), and is configured to determine biological information (monitoring means detects impedance change of lungs to determine onset of acute congestive heart failure; Pg 3 lines 15-20) based on the basis of a voltage value between the first pair of conductors or between the second pair of conductors in a state in which a high-frequency current is applied in a range from 100 kHz to 5 MHz (Pg 4 line 33 - pg 5 line 8, 100 kHz to 1 MHz).
Schmidt fails to teach the first and second two conductors not being in direct contact with a skin such that a state in which the high-frequency current flows in the living body in a contactless manner between the conductors and a skin of the living body.
In related prior art, Lipoma teaches a similar article of clothing (Fig 1-2) wherein at least two conductors are not in direct contact with a skin (Fig 3 conductive elements 20 and body part 26) such that the high-frequency current flows in a contactless manner between the conductors and a skin (claims 1, 4 describe measuring capacitance changes between body part and the conductive elements, such that a current is applied in a contactless manner between the two). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first two conductors and second two conductors of Schmidt in view of Lipoma to incorporate the conductors into a textile such that they are contactless with the skin and drive a high frequency current to the user. Doing so would be obvious to one of ordinary skill in the art to provide contactless conductors to yield the predictable result of a system with increased comfort for the user (Lipoma Fig 3 contactless conductive elements 20).
Schmidt fails to teach a shield that covers at least part of a connection between the circuitry and the first pair of conductors and covers a connection between the circuitry and the second pair of conductors, wherein the shield does not cover the first pair of conductors at the target area or covers only one side of the first pair of conductors at the target area, wherein the shield does not cover the second pair of conductors at the target area or covers only one side of 
In related prior art, Shen teaches a similar device comprising a shield (Fig 3 shield layer 70) that covers at least part of a connecting portion (Fig 3 and [0024]; shield layer 70 covers conductive yarn 20 of electrode 10 of fixing layer 90); wherein the shield does not cover the at least two conductors at the target area or only covers only one side of the conductors at the target area (Fig 3 [0024], shield layer 70 covers only one side of conductors 20 as it is disclosed to be on the outer surface). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Schmidt in view of Lipoma and Shen to incorporate a shield covering only one side of the first and second pairs of conductors at the target area and covering part of a connection between the circuitry and both pairs of conductors. Doing so would be obvious to one of ordinary skill in the art as the use of a shielding layer yields the well-known advantage of reducing interference from electromagnetic waves ([0024]).
Schmidt/Lipoma/Shen discloses the invention substantially as claimed above except for the exact range of 100 kHz to 5 MHz.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to use a frequency in the range of 100 kHz to 5 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 21, Schmidt teaches a biological information detection device (fig 1 garment 10) comprising: a cloth having a plate-shape or a sheet-shape (Fig 3a textile 21 of carrier 20); at least two conductors (Fig 3a-c sensors 25);  and circuitry (Fig 7 monitoring that is connected to the two conductors and is configured to determine biological information (monitoring means detects impedance change of lungs to determine onset of acute congestive heart failure; Pg 3 lines 15-20) on the basis of a voltage value between the two conductors, which are electrically separated from each other at a target area (Fig 3a-c and Pg 7 ln 21 – pg 8 ln10; sensors 25 are electrically separated at the predetermined area) , wherein the circuitry is further configured to apply a high-frequency current is applied in a range from 100 kHz to 5 MHz to the at least two conductors that the high-frequency current flows in a living (Pg 4 line 33 - pg 5 line 8, 100 kHz to 1 MHz).
Schmidt fails to teach the two conductors not being in direct contact with a skin such that a state in which the high-frequency current flows in the living body in a contactless manner between the conductors and a skin of the living body.
In related prior art, Lipoma teaches a similar article of clothing (Fig 1-2) wherein at least two conductors are not in direct contact with a skin (Fig 3 conductive elements 20 and body part 26) such that the high-frequency current flows in a contactless manner between the conductors and a skin (claims 1, 4 describe measuring capacitance changes between body part and the conductive elements, such that a current is applied in a contactless manner between the two). 
Schmidt fails to teach a shield that covers at least part of a connection between the circuitry and the at least two conductors, wherein the shield does not cover the at least two conductors at the target area or covers only one side of the at least two conductors at the target area.
In related prior art, Shen teaches a similar device comprising a shield (Fig 3 shield layer 70) that covers at least part of a connecting portion (Fig 3 and [0024]; shield layer 70 covers conductive yarn 20 of electrode 10 of fixing layer 90); wherein the shield does not cover the at least two conductors at the target area or only covers only one side of the at least two conductors at the target area (Fig 3 [0024], shield layer 70 covers only one side of conductors 20 as it is disclosed to be on the outer surface). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Schmidt in view of Lipoma and Shen to incorporate a shield that covers a part of a connection between two conductors and the circuit and covers only the target area on only one side of the at least two conductors. Doing so would be obvious to one of ordinary skill in the art as the use of a shielding layer yields the well-known advantage of reducing interference from electromagnetic waves ([0024]).
Schmidt/Lipoma/Shen discloses the invention substantially as claimed above except for the exact range of 100 kHz to 5 MHz.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to use a frequency in the range of 100 kHz to 5 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller.	
Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, in view of Lipoma, in view of Shen, and in further view of Donnelly (U.S. PGPub No. 2010/0298899).
Regarding claim 5, the Schmidt/Lipoma/Shen combination teaches the article of clothing of claim 4 as stated above. Schmidt further teaches wherein the output unit (Fig 7 measuring means 60) is configured to detect a pattern of a determined impedance variation (Pg 4 line 33 - pg 5 line 8).
Schmidt fails to explicitly teach that the output unit outputs a biological information detection start signal for driving the biological information detection unit. 
In related physiologic monitoring clothing prior art, Donnelly teaches a similar article of clothing (Fig 1 device 100 with impedance sensors 110; [0060]) with a biological information detection unit (Fig 1 controller 105); the biological information detection unit (Fig 1 controller 105) configured to determine a pulmonary ventilation rate or heartbeat information on the basis of a signal from the output unit
Regarding claim 8, Schmidt teaches a biological information detection device (Fig 1 garment 10) comprising: a first pair conductors that are set in an article of clothing (Fig 6 sensors 27); a second pair conductors that are set in the article of clothing at positions corresponding to lungs or a heart (Fig 6 sensors 26; Pg 3 line 18-20; Pg 7 line 29-30); circuitry (Fig 7 monitoring means 60) that is connected to the first and second pair of conductors (See Fig 7) and is configured to determine an impedance variation in an area in the vicinity of the two first conductors on the basis of a voltage value between the two first conductors, which are electrically separated from each other at a target area (Fig 3a-c and Pg 7 ln 21 – pg 8 ln10; sensors 25 are electrically separated at the predetermined area), the circuitry being further configured to apply a first high-frequency current to the first pair of conductors is applied in a range from 100 kHz to 5 MHz (Pg 4 line 33 - pg 5 line 8, 100 kHz to 1 MHz). Schmidt further teaches that the sensors are capable also capable of measuring the ECG of a wearer which includes determining biological information based on a voltage value between two conductors.
Schmidt fails to teach the two conductors not being in direct contact with a skin such that a state in which the high-frequency current flows in the living body in a contactless manner between the conductors and a skin of the living body.
In related prior art, Lipoma teaches a similar article of clothing (Fig 1-2) wherein at least two conductors are not in direct contact with a skin (Fig 3 conductive elements 20 and body part 26) such that the high-frequency current flows in a contactless manner between the conductors and a skin (claims 1, 4 describe measuring capacitance changes between body part and the conductive elements, such that a current is applied in a contactless manner between the two). Therefore it would have been obvious to one of ordinary skill in the art before the effective 
Schmidt fails to teach a shield that covers at least part of a connection between the circuitry and the first pair of conductors and covers a connection between the circuitry and the second pair of conductors, wherein the shield does not cover the first pair of conductors or covers only one side of the first pair of conductors, and wherein the shield does not cover the second pair of conductors or covers only one side of the second pair of conductors
In related prior art, Shen teaches a similar device comprising a shield (Fig 3 shield layer 70) that covers at least part of a connecting portion (Fig 3 and [0024]; shield layer 70 covers conductive yarn 20 of electrode 10 of fixing layer 90); wherein the shield does not cover the at least two conductors at the target area or only covers only one side of the conductors at the target area (Fig 3 [0024], shield layer 70 covers only one side of conductors 20 as it is disclosed to be on the outer surface). 
Schmidt/Lipoma/Shen fail to teach a biological information detection unit configured to determine biological information on the basis of a voltage value between the two second conductors to which a second high-frequency current is applied.
Donnelly teaches a similar article of clothing comprising a biological information detection unit (Fig 1 controller 105) configured to determine biological information on the basis of a voltage value between the two second conductors (Fig 1 sensors 110 measure transthoracic impedance; [0059-0060]) to which a second high-frequency current is applied (Examiner notes that the process for measuring impedance necessarily includes providing a high-frequency current to the conductors as described in Schmidt). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the article of clothing of Schmidt in view of Lipoma, Shen, and Donnelly to incorporate the biological information detection unit to determine biologic information on the basis of a voltage value between a second set of conductors. Doing so would allow the article of clothing to detect and monitor multiple parameters and/or areas of the patient simultaneously ([0059-0060]).
Schmidt/Lipoma/Shen/Donnelly discloses the invention substantially as claimed above except for the exact range of 100 kHz to 5 MHz.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to use a frequency in the range of 100 kHz to 5 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller.	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Lipoma, in view of Shen as applied to claim 1, and in further view of Ting (U.S. PGPub No. 2005/0054941).
Regarding claim 6, Schmidt teaches the article of clothing of claim 1 and further teaches wherein the conductor comprises a conductive textile (Pg 3 lines 30-35).
Schmidt fails to explicitly teach if the conductive textile has a conductive thread or belt shape.
In related physiological monitoring clothing prior art, Ting teaches a similar article of clothing wherein a conductor has a thread shape ([0024]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive textile of Schmidt in view of Lipoma, Shen, and Ting to incorporate a conductor with a thread shape as taught by Ting. Doing so would provide a conductor that is can be easily integrated into an article of clothing while maintaining comfort for the patient to provide the predictable result of a conductive element capable of transmitting electric current for the function of the device.
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Lipoma, in view of Shen, and in further view of Longinotti (U.S. PGPub No. 2014/0318699).
Regarding claim 7, Schmidt teaches the article of clothing of claim 1 as stated above and further teaches an input source (Fig 7 AC current source 50) that is used to apply the high-frequency current to the at least two conductors (Pg 9 lines 1 - 13).
Schmidt fails to teach that the input source is disposed in the cloth.
Longinotti teaches a similar article of clothing with a variety of components integrated into a shirt (Fig 4; [0272]), specifically a power supply that inputs current and power to the system is located within the shirt (Fig 4, power supply 82; [0272]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the input source of Schmidt in view of Lipoma, She, and Longinotti to dispose the input source in the cloth of the article of clothing as taught by Longinotti to arrive at the article of clothing of claim 7. Doing so would reduce the need to have an extra external component connected to the article of clothing which allows for the device to be less bulky and more comfortable.
Regarding claim 16, in view of the combination of claim 9 above, Schmidt further teaches wherein the two conductors comprise conductive textiles (Pg 3 lines 30-35).
Schmidt/Lipoma fail to explicitly teach wherein the two conductors include (a) a carbon material or (b) at least one of thread with conductive ink and a cloth with conductive ink.
Longinotti teaches a similar article of clothing with a variety of components integrated into a shirt (Fig 4; [0272]) and wherein a conductor includes a carbon fiber material sewn into the garment ([0280]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductor including a conductive textile of Schmidt in view of Lipoma, Shen, and Longinotti to incorporate a carbon material within the conductor. Doing so would have been a simple substitution of one well-known conductive thread material (Schmidt, conductive textile) for another well-known conductive thread material (Longinotti, carbon fiber thread) to yield the predictable result of a conductor capable of sending and receiving signals from the skin and also is suitable for the use in a garment.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Lipoma, in view of Shen as applied to claim 9, and in further view of Ni (U.S. PGPub No. 2004/0111041).
Regarding claim 17, in view of the combination of claim 9, Schmidt further teaches that the device measures ECG information (Pg 7 line 29-30 states sensors may measure ECG ) and Lipoma further teaches detecting respiration (Fig 8b).
Schmidt/Lipoma/Shen fail to teach the simultaneous detection of a pulmonary ventilation rate and a number of heartbeats per minute.
In related biological detection prior art, Ni teaches a system that simultaneously monitors a pulmonary ventilation rate and a heart rate in the living body ([0034] system measures heart rite and respiration rate simultaneously). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two sets of conductors and control circuitry of Schmidt in view of Lipoma, Shen, and Ni to incorporate the measurement of a pulmonary ventilation rate and a heart rate simultaneously to arrive at the device of claim 17. Doing so would advantageously allow the system to detect sleep and associated sleeping conditions ([0033-0034]).
Response to Arguments
Applicant’s arguments, see remarks, filed 12/20/2021, with respect to the rejection(s) of claim(s) 1-11, 15-17, and 19-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of the Shen reference disclosing a shield layer covering only one side of a plurality of conductors ([0024]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794